              19-13413          Doc 1       Filed 10/25/19           Entered 10/25/19 16:34:12                    Main Document                  Pg
                                                                         1 of 17
Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                90 Downing St LP

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  114 East 13th Street
                                  New York, NY 10003
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  New York                                                        Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  90 Downing Street Brooklyn, NY 11238
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
              19-13413            Doc 1          Filed 10/25/19          Entered 10/25/19 16:34:12                       Main Document               Pg
                                                                             2 of 17
Debtor    90 Downing St LP                                                                             Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:

                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     27 Putnam Ave LP                                               Relationship            Affiliate
                                                  District   NYSB                         When      10/25/19                Case number, if known   19-13412




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
             19-13413           Doc 1         Filed 10/25/19            Entered 10/25/19 16:34:12                     Main Document                  Pg
                                                                            3 of 17
Debtor   90 Downing St LP                                                                           Case number (if known)
         Name



11. Why is the case filed in     Check all that apply:
    this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                          A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal                 Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                     Yes.
    property that needs
    immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?
                                                 It needs to be physically secured or protected from the weather.
                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                 Other
                                              Where is the property?
                                                                               Number, Street, City, State & ZIP Code
                                              Is the property insured?
                                                 No
                                                 Yes.    Insurance agency
                                                         Contact name
                                                         Phone



         Statistical and administrative information

13. Debtor's estimation of       .         Check one:
    available funds
                                              Funds will be available for distribution to unsecured creditors.
                                              After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of              1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                         5001-10,000                                 50,001-100,000
                                     50-99
                                     100-199                                          10,001-25,000                               More than100,000
                                     200-999

15. Estimated Assets                 $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities            $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                     $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                     $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                     $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
             19-13413           Doc 1      Filed 10/25/19             Entered 10/25/19 16:34:12                      Main Document                Pg
                                                                          4 of 17
Debtor    90 Downing St LP                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 25, 2019
                                                  MM / DD / YYYY


                             X   /s/ David Scheible                                                       David Scheible
                                 Signature of authorized representative of debtor                         Printed name

                                         Clinton Hill GP LLC, by David Scheible,
                                 Title   authorized signatory




18. Signature of attorney    X   /s/ Mark Frankel                                                          Date October 25, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Mark Frankel
                                 Printed name

                                 Backenroth Frankel & Krinsky, LLP
                                 Firm name

                                 800 Thrid Avenue
                                 New York, NY 10022
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (212) 593-1100                Email address


                                 1989 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                19-13413               Doc 1          Filed 10/25/19            Entered 10/25/19 16:34:12                          Main Document                       Pg
                                                                                    5 of 17

 Fill in this information to identify the case:
 Debtor name 90 Downing St LP
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                     Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Atlantic Intercom                                               Vendor                                                                                                       $278.00
 Services
 652 Central Park
 Ave
 Yonkers, NY 10704
 Berline Lucien                                                  Unknown                                                                                                          $0.00
 1564 Union St. Apt
 3C
 Brooklyn, NY 11213
 Big Mike's A/C                                                  Vendor                                                                                                       $537.00
 269 Links Dr. W
 Oceanside, NY
 11572
 Jack Jaffa                                                      Vendor                                                                                                     $1,050.00
 147 Prince Street
 Brooklyn, NY 11201
 Miguels Locksmith                                               Vendor                                                                                                       $230.00
 672 4th Ave Ste 2
 Brooklyn, NY 11232
 National Grid                                                   Utilities                                                                                                    $927.00
 Accounts
 Processing
 One MetroTech
 Center
 Brooklyn, NY 11201
 New York City ECB                                               Possible                                                                                                         $0.00
 99 John St                                                      Violations
 New York, NY 10038
 New York City HPD                                               Possible                                                                                                         $0.00
 100 Gold St                                                     Violations
 New York, NY 10038
 NYC Department of                                               Possible Tax                                                                                                     $0.00
 Finance
 66 John Street
 New York, NY 10038




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                19-13413               Doc 1          Filed 10/25/19            Entered 10/25/19 16:34:12                          Main Document                       Pg
                                                                                    6 of 17

 Debtor    90 Downing St LP                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 NYC Water Board                                                 Utility                Unliquidated                                                                      $35,290.00
 PO Box 11863
 Newark, NJ
 07101-8163
 NYS Dept of Tax &                                               Possible Tax                                                                                                     $0.00
 Finance
 Bankruptcy Unit
 PO Box 5300
 Albany, NY 12205
 Rosenblum &                                                     Legal                                                                                                      $1,461.00
 Bianco LLP
 100 Merrick Road,
 Suite 306E
 Rockville Centre, NY
 11570
 Time Warner Cable                                               Utility                Unliquidated                                                                          $491.00
 41-61 Kissena Blvd.
 Flushing, NY 11355
 Tuttle Yick LLP                                                 Legal                                                                                                        $171.00
 220 E 42 St Fl 29
 New York, NY 10017
 Webster Lock &                                                  Vendor                                                                                                     $1,513.00
 Hardware
 2471 Webster Ave
 Bronx, NY 10458




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           19-13413               Doc 1          Filed 10/25/19            Entered 10/25/19 16:34:12                      Main Document                    Pg
                                                                               7 of 17
                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      90 Downing St LP                                                                                          Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 ClintonHill Mezz Borrower LP
 114 East 13th Street
 New York, NY 10003


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Clinton Hill GP LLC, by David Scheible, authorized signatory of the partnership named as the debtor in this
case, declare under penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and
correct to the best of my information and belief.



 Date October 25, 2019                                                       Signature /s/ David Scheible
                                                                                            David Scheible

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           19-13413               Doc 1          Filed 10/25/19            Entered 10/25/19 16:34:12          Main Document         Pg
                                                                               8 of 17




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      90 Downing St LP                                                                               Case No.
                                                                                   Debtor(s)               Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Clinton Hill GP LLC, by David Scheible, authorized signatory of the partnership named as the debtor in this case, hereby verify

that the attached list of creditors is true and correct to the best of my knowledge.




 Date:       October 25, 2019                                           /s/ David Scheible
                                                                        David Scheible/Clinton Hill GP LLC, by David Scheible,
                                                                        authorized signatory
                                                                        Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
    19-13413   Doc 1   Filed 10/25/19   Entered 10/25/19 16:34:12   Main Document   Pg
                                            9 of 17

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                          Internal Revenue Service
                          c/o US Attorney Claims Unit
                          One Saint Andrews Plaza Rm 417
                          New York, NY 10007


                          Office of The United States Trustee
                          U.S. Federal Office Building
                          201 Varick Street
                          Suite 1006
                          New York, NY 10014


                          United States of America
                          c/o U.S. Attorney
                          86 Chambers Street
                          New York, NY 10007


                          NYS Dept of Tax & Finance
                          Bankruptcy Unit
                          PO Box 5300
                          Albany, NY 12205


                          State of New York
                          Attorney General's Office
                          120 Broadway
                          New York, NY 10271


                          City of New York
                          NYC Law Department
                          100 Church St
                          New York, NY 10007


                          NYC Department of Finance
                          66 John Street
                          New York, NY 10038


                          Backenroth Frankel & Krinsky
                          800 Third Avenue
                          11th Floor
                          New York, NY 10022


                          27 Putnam Ave LP
                          114 East 13th Street
                          New York, NY 10003
19-13413   Doc 1   Filed 10/25/19   Entered 10/25/19 16:34:12   Main Document   Pg
                                       10 of 17


                      423 Grand Ave LP
                      114 East 13th Street
                      New York, NY 10003


                      429 Grand Ave LP
                      114 East 13th Street
                      New York, NY 10003


                      Andrea Stephens
                      90 Downing St
                      Unit 12
                      Brooklyn, NY 11238


                      Atlantic Intercom Services
                      652 Central Park Ave
                      Yonkers, NY 10704


                      Berline Lucien
                      1564 Union St. Apt 3C
                      Brooklyn, NY 11213


                      Big Mike's A/C
                      269 Links Dr. W
                      Oceanside, NY 11572


                      Bryan J Vargas
                      90 Downing St
                      Unit 20
                      Brooklyn, NY 11238


                      Carson Keely Orr, Micahel McFadden
                      90 Downing St
                      Unit 28
                      Brooklyn, NY 11238


                      Charlene Sheppard Duncan
                      90 Downing St
                      Unit 3
                      Brooklyn, NY 11238


                      Christopher Baker
                      90 Downing St
                      Bsmt
                      Brooklyn, NY 11238
19-13413   Doc 1   Filed 10/25/19   Entered 10/25/19 16:34:12   Main Document   Pg
                                       11 of 17


                      Clarence Bookman
                      90 Downing St
                      Unit 2
                      Brooklyn, NY 11238


                      Cristian Dela Rosa
                      90 Downing St
                      Unit 5
                      Brooklyn, NY 11238


                      Cristina Nehme
                      90 Downing St
                      Unit 11
                      Brooklyn, NY 11238


                      Darren Fails
                      90 Downing St
                      Unit 24
                      Brooklyn, NY 11238


                      Deon Brown
                      90 Downing St
                      Unit 15
                      Brooklyn, NY 11238


                      Devon Smith
                      90 Downing St
                      Unit 32
                      Brooklyn, NY 11238


                      Dorothy Daniels
                      90 Downing St
                      Unit 19
                      Brooklyn, NY 11238


                      DS-CREF3 Clinton Senior Notebuyer LLC
                      114 East 13th Street
                      New York, NY 10003


                      Elaine Sloan
                      90 Downing St
                      Unit 14
                      Brooklyn, NY 11238
19-13413   Doc 1   Filed 10/25/19   Entered 10/25/19 16:34:12   Main Document   Pg
                                       12 of 17


                      Elena Lunyova
                      90 Downing St
                      Unit 39
                      Brooklyn, NY 11238


                      Elisabeth Marangoudakis
                      90 Downing St
                      Unit 8
                      Brooklyn, NY 11238


                      Harlee Gause
                      90 Downing St
                      Unit 34
                      Brooklyn, NY 11238


                      Jack Jaffa
                      147 Prince Street
                      Brooklyn, NY 11201


                      Jana Cunningham
                      90 Downing St
                      Unit 18
                      Brooklyn, NY 11238


                      Jaye Melino, Soham Joglekar
                      90 Downing St
                      Unit 40
                      Brooklyn, NY 11238


                      Jeffrey Robinson
                      90 Downing St
                      Unit 25
                      Brooklyn, NY 11238


                      Jose Urquijo
                      90 Downing St
                      Unit 22
                      Brooklyn, NY 11238


                      Kathleen Lundgren
                      90 Downing St
                      Unit 4
                      Brooklyn, NY 11238
19-13413   Doc 1   Filed 10/25/19   Entered 10/25/19 16:34:12   Main Document   Pg
                                       13 of 17


                      Kathyann Forsyth
                      90 Downing St
                      Unit 36
                      Brooklyn, NY 11238


                      Kurlene John
                      90 Downing St
                      Unit 30
                      Brooklyn, NY 11238


                      Louis Vitelli
                      90 Downing St
                      Unit 41
                      Brooklyn, NY 11238


                      Lucas Dowiak
                      90 Downing St
                      Unit 1
                      Brooklyn, NY 11238


                      Madaline McKay
                      90 Downing St
                      Unit 26
                      Brooklyn, NY 11238


                      Mark Howard
                      90 Downing St
                      Unit 27
                      Brooklyn, NY 11238


                      Mattie Stewart
                      90 Downing St
                      Unit 10
                      Brooklyn, NY 11238


                      Michael Nacmias
                      90 Downing St
                      Unit 37
                      Brooklyn, NY 11238


                      Miguels Locksmith
                      672 4th Ave Ste 2
                      Brooklyn, NY 11232
19-13413   Doc 1   Filed 10/25/19   Entered 10/25/19 16:34:12   Main Document   Pg
                                       14 of 17


                      Mikael Johnson
                      90 Downing St
                      Unit 16
                      Brooklyn, NY 11238


                      National Grid
                      Accounts Processing
                      One MetroTech Center
                      Brooklyn, NY 11201


                      New York City ECB
                      99 John St
                      New York, NY 10038


                      New York City HPD
                      100 Gold St
                      New York, NY 10038


                      Nicole Sweet
                      90 Downing St
                      Unit 38
                      Brooklyn, NY 11238


                      NYC Water Board
                      PO Box 11863
                      Newark, NJ 07101-8163


                      Paige Regalado, Felix Emiliano-Vargas
                      Marya Friedman
                      90 Downing St. Unit 9
                      Brooklyn, NY 11238


                      Patricia Niles
                      90 Downing St
                      Unit 6
                      Brooklyn, NY 11238


                      Rosenblum & Bianco LLP
                      100 Merrick Road, Suite 306E
                      Rockville Centre, NY 11570


                      Sarah Carpenter
                      90 Downing St
                      Unit 30
                      Brooklyn, NY 11238
19-13413   Doc 1   Filed 10/25/19   Entered 10/25/19 16:34:12   Main Document   Pg
                                       15 of 17


                      Time Warner Cable
                      41-61 Kissena Blvd.
                      Flushing, NY 11355


                      Tuttle Yick LLP
                      220 E 42 St Fl 29
                      New York, NY 10017


                      Vanessa Poole
                      90 Downing St
                      Unit 7
                      Brooklyn, NY 11238


                      Webster Lock & Hardware
                      2471 Webster Ave
                      Bronx, NY 10458


                      Whitney Vairin, Jennifer Hansen
                      90 Downing St
                      Unit 33
                      Brooklyn, NY 11238
           19-13413               Doc 1          Filed 10/25/19            Entered 10/25/19 16:34:12            Main Document      Pg
                                                                              16 of 17

                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      90 Downing St LP                                                                               Case No.
                                                                                  Debtor(s)                Chapter    11



           STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

       I, David Scheible, declare under penalty of perjury that I am an authorized Signatory of Clinton Hill GP
LLC, the general partner of 90 Downing St LP,
                                          and that the following is a true and correct copy of the resolutions
adopted at a special meeting duly called and held on the 22nd day of October, 2019.

       "Whereas, it is in the best interest of this LP to file a voluntary petition in the United States Bankruptcy
Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, Clinton Hill GP LLC, by David Scheible, authorized signatory is authorized
and directed to execute and deliver all documents necessary to perfect the filing of a chapter 11 voluntary
bankruptcy case; and

        Be It Further Resolved, that Clinton Hill GP LLC, by David Scheible, authorized signatory is
authorized and directed to appear in all bankruptcy proceedings, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents in connection wit h such bankruptcy case, and

       Be It Further Resolved, that Clinton Hill GP LLC, by David Scheible, authorized signatory is authorized
and directed to employ the law firm of Backenroth Frankel & Krinsky, LLP in such bankruptcy case."

 Date October 22, 2019                                                          Signed   /s/ David   Scheible




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           19-13413               Doc 1          Filed 10/25/19             Entered 10/25/19 16:34:12   Main Document      Pg
                                                                               17 of 17

                                                                     Resolution of 90 Downing St LP



      Whereas, it is in the best interest of this LP to file a voluntary petition in the the United States
Bankruptcy Court pursuant to Chapter 11 of Title 11 of the United States Code;

       Be It Therefore Resolved, that Clinton Hill GP LLC, by David Scheible, authorized signatory, is
authorized and directed to execute and deliver all documents necessary to perfect the filing of a chapter 11
voluntary bankruptcy case; and

       Be It Further Resolved, that Clinton Hill GP LLC, by David Scheible, authorized signatory is authorized
and directed to appear in all bankruptcy proceedings, and to otherwise do and perform all acts and deeds and to
execute and deliver all necessary documents in connection with such bankruptcy case, and

       Be It Further Resolved, that Clinton Hill GP LLC, by David Scheible, authorized signatory is authorized
and directed to employ the law firm of Backenroth Frankel & Krinsky, LLP to represent the corporation in such
bankruptcy case.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                      Best Case Bankruptcy
